Citation Nr: 9907981	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-32 2371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen the veteran's
claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's 
claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, declining to reopen the veteran's claims of entitlement 
to service connection for tinnitus and bilateral hearing 
loss.


FINDINGS OF FACT

1. In a decision dated January 1992, the Board denied the 
veteran entitlement to
service connection for bilateral hearing loss and tinnitus.

2. The veteran did not appeal the Board's January 1992 
decision, nor did he
request reconsideration of that decision.

3. Evidence associated with the claims file subsequent to the 
Board's decision
denying the veteran entitlement to service connection for 
bilateral hearing loss is neither cumulative nor redundant, 
bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.

4. Evidence associated with the claims file subsequent to the 
Board's decision
denying the veteran entitlement to service connection for 
tinnitus is neither cumulative nor redundant, bears directly 
and substantially upon the specific matter under 
consideration, and by itself and in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.

5. Competent medical evidence reveals that the veteran's 
bilateral hearing loss is
linked to his period of active service.

6. Competent medical evidence reveals that the veteran's 
bilateral tinnitus is linked
to his period of active service.


CONCLUSION OF LAW

1. The Board's January 1992 decision declining to reopen the 
veteran's claim of
entitlement to service connection for tinnitus and bilateral 
hearing loss is final.  38 U.S.C.A. §§ 7103, 7104 (West 
1991); 38 C.F.R. § 20.1100 (1998).

2. The evidence concerning the veteran's tinnitus submitted 
since the Board's
January 1992 decision is is new and material; thus, the 
requirements to reopen the claim of entitlement to service 
connection for bilateral tinnitus have been met. 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3. The evidence concerning the veteran's bilateral hearing 
loss submitted since the
Board's January 1992 decision is new and material; thus, the 
requirements to reopen the claim of entitlement to service 
connection for bilateral hearing loss have been met. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

4. The veteran's bilateral tinnitus was incurred in active 
service. 38 U.S.C.A.
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.385.

5. The veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A.
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement of service connection for 
bilateral hearing loss and tinnitus was initially filed in 
October 1978.  The RO denied the claims in February 1979 
saying that the service medical records "are completely 
negative for any complaint, evidence, treatment or symptoms 
or findings of a high frequency hearing loss and ringing in 
the ears as incurred in military service."  The veteran did 
not perfect his appeal to that decision and it became final.  

The veteran filed a claim to reopen his claims in May 1991.  
The claim to reopen was denied in May 1991, and the veteran 
perfected his appeal by filing a Form 9 in July 1991.  The 
veteran's claim to reopen was denied by the Board in January 
1992.  The Board affirmed the RO's decision declining to 
reopen stating that the evidence submitted was "either 
redundant or failed to establish any relationship between the 
veteran's service years and any current disability."  The 
same month the veteran was notified of his appellate rights, 
but he did not appeal the decision to the United Stated Court 
of Veterans Appeals (Court).  As such, that decision is 
final. 

Once a decision becomes final under 38 U.S.C.A. §§ 7103, 7104 
absent the submission of new and material evidence, the claim 
may not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998); Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  New evidence, submitted 
to reopen a claim will be presumed credible solely for the 
purpose of determining whether the claim ahs been reopened.  
Justus v. Principi, 3 Vet. App. 519, 513 (1992).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 283, 285 (1996).  If the Board's decision is favorable 
to the veteran, his claim must be reopened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that is must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a);  see 
generally Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).

The evidence that was of record at the time of the Board's 
January 1992 decision included the veteran's service medical 
records, the results of a VA examination conducted in 
December 1978, an audiogram from October 1989, and statements 
from the veteran from June 1979, May 1991, and June 1991.  
The service medical records reveal that the veteran's hearing 
was tested three times in service and that at separation he 
had a normal audiogram.  The service medical records are 
devoid of complaint, diagnosis, or treatment of ringing in 
the ears or tinnitus while in service.  The examiner at the 
VA examination found the veteran to have very mild high 
frequency hearing loss but did not note objective evidence of 
tinnitus.  The audiogram is uninterpreted but shows high 
decibel thresholds in the 2000-5000 hertz levels.  The 
veteran's personal statements emphasized his belief that his 
current tinnitus and bilateral hearing loss stemmed from 
noise exposure in service.

The additional pertinent evidence that has been associated 
with the veteran's claims filed since the Board's January 
1992 decision include personnel records, a June 1997 letter 
from Raimund G. Rueger, M.D., a February VA examination, a 
March 1998 VA opinion, and a statement from the veteran of 
July 1998.  The personnel records, including the veteran's DD 
214 show that the veteran was trained on the M-14.

Dr. Rueger writes that the veteran explained being exposed to 
a lot of noise while serving with an armored unit in the 
armed forces.  The doctor noted two audiograms; one given 
while the veteran was in officer candidate school and one 
given later, in 1989.  The doctor noted that the early 
audiogram showed normal hearing while the later test showed 
bilateral sensorineural hearing loss starting at 2,000 hertz 
and reaching the maximum at 4,000 hertz.  The doctor 
physically examined the veteran's ears and gave an audiogram.  
The audiogram showed a slight progression in hearing loss 
over the one taken in October 1989 and that speech 
discrimination was mildly depressed.  Further, the doctor 
said that he had "no doubt that the hearing loss is noise-
induced and was contracted while service in the U.S. Army."

The VA examination noted the veteran's report of bilateral 
hearing loss and also conducted an audiogram.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
60
65
LEFT
5
0
35
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 in the left ear.  

With regard to tinnitus, the examiner noted that the veteran 
reported that the tinnitus began around 1966, after he was 
exposed to loud noise from infantry and armored divisions.  
The veteran further reported that it had mostly been stable 
since then and that the tinnitus is bilateral and periodic, 
occurring a few times per week, up to 15 to 20 minutes each 
time.  The veteran further described the tinnitus as a 
periodic, mildly loud, high-pitched ringing.  

The examiner diagnosed the veteran with bilateral high-
frequency sensorineural hearing loss and periodic bilateral 
high-pitched ringing tinnitus.  The examiner further found 
that the veteran's hearing loss was far and above worse what 
you would expect over such a short period of time through the 
natural aging process.  The examiner also concluded, from an 
examination of the audiograms of record, that it was more 
likely than not that the hearing loss did not result from his 
time in service, although the veteran tended to provide false 
positives while undergoing audiograms and this could have 
affected the reliability of all audiograms given.

In March 1998 another VA physician examined the veteran's 
medical file and found "it is my impression, based on the 
history of audiograms and the configuration of these 
audiograms that they are consistent with a noise-induced 
hearing loss which could be related to his time in the United 
States Army.  Finally, the veteran's personal statement again 
reiterated the veteran's belief that his tinnitus and his 
bilateral hearing loss resulted from noise exposure suffered 
while in service.

1. Bilateral Hearing Loss

The evidence submitted subsequent to the January 1992 Board 
decision is new and material in that it establishes the 
possibility of a link between the veteran currently diagnosed 
bilateral hearing loss and his exposure to noise while in 
service.  As mentioned above, the Board declined to reopen 
the claim in January 1992 for the reason that the evidence 
did not go to establishing such a link.  As such, the claim 
of entitlement to service connection for bilateral hearing 
loss is opened and decided on the merits.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

In addition, in order for hearing loss to be considered a 
disability for VA purposes, certain criteria must be met. 
Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

When examining the current audiological evidence, it has 
clearly been established that the veteran has bilateral 
sensorineural hearing loss.  Further, although the audiograms 
taken in service establish that there was no evidence of 
hearing loss at the time of service, there are two medical 
opinions of record which link the veteran's currently 
diagnosed hearing loss with his period of active service.  
Dr. Rueger has examined the veteran and the veteran's past 
audiograms and has no doubt that the veteran's hearing loss 
stems from his time in the Armed Forces.  Likewise, a VA 
physician, reviewing the veteran's file, came to a similar 
conclusion that the hearing loss was consistent with a noise 
induced hearing loss that could be related to his time in the 
Army.  The veteran's DD 214 confirms that he was trained with 
the M-14 and the record does not indicate the veteran has had 
any noise exposure since service.  As such, the Board finds 
that the veteran is entitled to service connection for his 
bilateral hearing loss.



2. Tinnitus

The evidence presented subsequent to the Board's January 1992 
decision concerning tinnitus is neither cumulative nor 
redundant.  This evidence is new and material in that it 
establishes that the veteran's sensorineural hearing loss was 
related to service, and that, thus, the veteran's tinnitus 
could reasonably be related to the noise exposure the veteran 
had during service.  As the Board declined to reopen this 
claim in January 1992 because there was no evidence of such a 
link, the claim of entitlement to service connection for 
bilateral tinnitus is opened and decided on the merits.

As mentioned above, service connection is granted for a 
claimed disability when the facts, as shown by the evidence, 
demonstrate that a particular disease or injury resulting in 
current disability was incurred druing active service, or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West1991).

The veteran was diagnosed with bilateral high-pitched ringing 
tinnitus by VA examination in February 1998.  Dr. Rueger had 
no doubt that the veteran's hearing loss stems from his stint 
in the Armed Forces and a VA examiner after reviewing the 
claims file agreed that the veteran's exposure to noise in 
service could reasonably be related to his current hearing 
problems.  Therefore, bearing in mind the common link between 
hearing loss and tinnitus and resolving all doubt in the 
veteran's favor, the Board finds that the veteran is entitled 
to service connection for bilateral tinnitus.


Conclusion

The Board also notes that while the RO framed the issues in 
its August 1997 rating decision as new and material evidence 
questions, the March 1998 Supplemental Statement of the Case 
shows that the RO actually conducted a de novo review of the 
evidence.  In other words, the RO reviewed service personnel 
records and weighed the credibility of submitted medical 
opinions.  Therefore, the Board must analyze whether the 
veteran has been prejudiced by this decision.  Although the 
Board considered and denied this appeal on a ground different 
from that of the RO, the appellant has not been prejudiced by 
the decision.  This is because the veteran was provided the 
service connection regulations in the October 1997 Statement 
of the Case and the veteran's representative has had an 
opportunity to address these issues.  Further, by considering 
the evidence de novo, the RO accorded the claimant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

In conclusion, the veteran has not submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for tinnitus.  However, he has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  Further, the 
Board finds that the evidence supports a grant of service 
connection for this bilateral tinnitus and hearing loss. 


ORDER

1. The veteran's claim of entitlement to service connection 
for tinnitus is reopened
and granted.

2. The veteran's claim of entitlement to service connection 
for bilateral hearing
loss is reopened and granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



- 9 -


